 D. H. OVERMYER CO341D. H. Overmyer Co., Inc.andTeamsters"General"Local Union No. 200 affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers'of America.Case 30-CA-1283May 13, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn December 21, 1970, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed timely exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, D. H. Overmyer Co., Inc., Milwaukee, Wis-consin, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's recom-mended Order.'Since we agree with the Trial Examiner that we have jurisdiction in thiscase, based on his finding that the parent corporation maintains control overthe labor relations policies of the subsidiary corporations, we find it unneces-sary and do not pass upon his comparison of a lease warehousing facility asbeing comparable to office buildings for purposes of applying the Board'sjurisidictional standardsTRIAL EXAMINER'S DECISIONPAUL E. WEIL, Trial Examiner. On June 2, 1970, Team-stersGeneral Local Union No 200, hereinafter called theUnion, filed a charge alleging that D. H. Overmyer Co., Inc.,'hereinafter called Respondent, engaged in unfair labor prac-tices in violation of Section 8(a)(5) and (1) of the Act. OnSeptember 4, 1970, the Regional Director for Region 30 (Mil-waukee, Wisconsin), on behalf of the General Counsel of theNational Labor Relations Board, hereinafter called the'The name ofthe Respondent was amended at the hearing190 NLRB No. 71Board, issued a complaint and notice of hearing alleging thatRespondent violated Section 8(a)(5) and (1) of the Act. By itsduly filed answer as amended at the hearing Respondentdenied that the Board has jurisdiction, admitted the actsalleged to constitute violations of Section 8(a)(1) and deniedthe other allegations of the complaint. On the issue, thusjoined, I conducted a hearing in Milwaukee, Wisconsin, onOctober 12 and 13, 1970, at which all parties were repre-sented, had an opportunity to adduce relevant and materialevidence, to call, examine, and cross-examine witnesses, toargue on the record and to file briefs. Oral argument waswaived by all parties, and briefs have been received fromRespondent and the General Counsel.On the entire record in this case and in consideration of thebriefs, I make the following.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTD. H. Overmyer Co., Inc., a Delaware corporation, is aholding company among the assets of which are D. H. Over-myer Co., Inc., an Ohio corporation which in its turn ownssubsidiaries including some 40 companies, each named D H.Overmyer Co., Inc., and each incorporated in the State inwhich they do business. The named Respondent herein, D. H.Overmyer Co., Inc., a Wisconsin corporation, is one of thesubsidiaries of the Ohio corporation.'The Ohio corporation operates as a service company pro-viding marketing, financing, tax, planning, insurance, legaland other services to the operating branches. Each operatingbranch pays a monthly assessment for these services and itappears that there is some degree of choice on behalf ofgeneral manager of each branch as to the extent to which theservices are used. The parent corporation has recently under-taken a large expansion program with a large advertisingbudget. The national sales organization calls on national ac-counts selling space for the various local corporations, butmay also work in the area of a local corporation at the requestof its manager.Various vice presidents of the Ohio corporation are districtmanagers with jurisdiction over a number of the operatingcorporationsTheir function is to work closely with thebranch managers regarding running the branch, help withsales and pricing and act as liaison with the central office.The General Counsel contends that jurisdiction may beasserted over the Wisconsin corporation either on the basisof its own business or on the basis of its status as a portionof a nationwide concern. The Wisconsin corporation operatesapproximately 240,000 square feet of warehousing space atthe present time Prior to January 1, 1970, all of the space wasutilized on a rental basis, that is to say it was simply rentedon a monthly basis to various tenants and no other activitywas engaged in by Respondent. Commencing on the first dayof 1970 Respondent took over the operation of a public ware-housing concern, which had theretofore utilized 80,000square feet of its warehouse space, and went into the publicwarehousing business in the Milwaukee facility. Since thattime the public warehousing facility has earned some $37,000to the end of September 1970. In the calendar year immedi-ately preceding October 1, 1970, the Respondent receivedrental of that portion of its space not utilized in public ware-housing in a sum slightly in excess of $100,000, some of itfrom enterprises which are themselves engaged in interstatecommerce. The General Counsel would project a 9-month'It appears that there are two Ohio corporations with the same name,one is the service company, the other is an operating company similar to theWisconsin corporation 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDexperience and tack the services performed to interstate oper-ations, achieving thereby a total of $50,000, and assert juris-diction under the Board's decision inH P 0 Service, Inc., 122NLRB 394, applying the jurisdictional standard of $50,000for enterprises engaged as links in commerce.Respondent contends that to the extent that it is engagedin the leasing of warehouse space it is not a link in the chainof commerce and that only that portion of its business whichit operates as public warehousing in connection with goodswhich are in the interstate flow may be counted to meet thisstandard.In the warehousing industry the Board has applied thejurisdictional standard for links in the transporation of pas-sengers or commodities in interstate commerce, with thewarning that jurisdiction will not be asserted under thisstandard on the basis of services performed for enterprises asto which the Board would assert jurisdiction under its in-direct outflow or indirect inflow standards. This does notmean that it must be shown that the warehoused goods arenecessarily themselves destined for interstate commerce. TheBoard has not in the past dealt with the issue of a warehous-ing corporation which simply leases space to other enterpriseswith no knowledge of the use put to it by those enterprises.In my opinion the transportation yardstick is not applicableto such businesses.I believe that Respondent's enterprise insofar as the leasespace is concerned is more nearly comparable to an enterpriseoperating an office building than to an enterprise in the trans-portation business. I know of no case in which the Board haddealt with the leasing of space for warehouse purposes but Ican see no basic distinction between a lease of that nature anda lease for office purposes. The applicable jurisdictional stand-ard for office buildings requires gross annual revenue of atleast$100,000, of which atleast$25,000 must be derivedfrom organizations which meet the Board's jurisdictionalstandards.' The evidence in the instant case reveals that dur-ing the year last preceding the hearing the Milwaukee ware-house received somewhat in excess of $100,000 for leasedspace of which $23,950 was billed to Pabst Brewing Companyand $11,506.88 to Arlans Department Stores, both concernsover which the Board has in the past taken jurisdiction.' I findtherefore that under the jurisdictional standard for officebuildings the Board clearly would take jurisdiction over theMilwaukee (West Allis) warehouse facility.In the alternative the General Counsel contends that juris-diction should be asserted on the enterprise as a whole, in-cluding all of the local operating companies under the controlof the Ohio corporation which in its turn is under the controlof the Delaware holding company. The general manager andvice president of Respondent (the Wisconsin corporation)testified that he is completely autonomous. However, therecord reveals that the Ohio corporation substantially con-trols the operations of the Wisconsin subsidiary. The generalmanagers are hired by the Ohio corporation. Normally theyare sent, before hire, to New York for a period of training.The Ohio corporation has published a guide or manual whichis supplied to all general managers of the warehouses for thepurpose of determining Respondent's policies. AlthoughManager Kruer testified that he is not required to follow theLongwood Investment Co., Inc.,165 NLRB 138.Respondent's records show billings to Arlan Department Store of anadditional sum somewhat in excess of $20,000, however, the manager'stestimony reveals that the additional sum was never collected and has beenwritten off.policies and procedures set forth in the manual, it is clearfrom his testimony that he does.'Michael Fitzgerald, operations manager and a vice presi-dent of the Ohio corporation, testified that the manual con-tains among other things the "company benefit or package asit applies broadly to all of the employees-D. H. Overmyeremployees ... the health and welfare, pension, insurance, ac-cident policy," and he further testified that the manual out-lines vacation benefits which vary depending on the geo-graphical area and whether or not the particular branch hasan existing labor agreement. The benefits are determined bythe Ohio corporation. Finally he testified that in most in-stances when the employees of a facility are organized theOhio corporation furnishes assistance, either in his person orin that of one of hiscolleaguesor thelegal counselprovidedby the Ohio corporation, to the general manager in dealingwith the Union.In my opinion the record contains ample evidence to war-.rant a finding that the parent corporation maintains controlover the labor relations policies of the subsidiary corporationssufficient to warrant the assertion of jurisdiction over thesubsidiary on the basis of its relationship with the parent. Itis clear that the parent is a multimillion dollar concern withrevenues in excess of $20 million annually and taken as awhole clearly meets the Board's jurisdictional standards.'Accordingly I find that either the Wisconsin corporation orthe entire enterprise is within the Board's jurisdiction, and isan employer engaged in operations affecting commerce asprovided in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is and atall timesrelevant hereto has been alabororganizationwithin themeaningof Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe three employees in Respondent's warehouse in WestAllis, a suburb of Milwaukee, Wisconsin, signed cards desig-nating the Charging Party as their collective-bargaining rep-resentative at the end of April 1970. On May 4, 1970, theUnion sent a letter requesting recognition from Respondentin a unitof warehouse employees. The letter further asked themanagerto come to the Union's office on May 7 for thepurpose ofnegotiatinga collective-bargaining agreement oroffered to meet at a more convenient date if that was notconvenient.Plant Manager Kruer answered on May 6 with a letter tothe Union stating that he did not believeits claimof represen-tation of a majority and declined to meet with it. At varioustimesin the year 1970 General Manager Kruer admittedlythreatened employees with physical harm if theyengaged inunion activities, interrogated them, threatened them with dis-charge, warned them that they had made a serious enemy,presumably himself, withdrew their washroom privileges, in-formed them that their activities would be futile, promisedeconomic benefits if they should withdraw their support from'Kruer's testimony was very evasive with regard to the relationshipbetween the Wisconsin corporation and the Ohio corporation. However, inan examination regarding a memorandum from the Ohio corporation settingforth the Company's rules as to vacation, he candidly answered, to a ques-tion whether he returned certain forms to the personnel department in NewYork, "If it says so there in the orderI imagineIdid." He also testified thatthe manual is "more instructionary than is directional."'Fitzgerald testified that approximately 30 percent of the Company's 28million square feet of warehouse space was used in public warehousing. Thecorporation expects a return of $2.50- to $2.60-a-foot-per-year total reve-nue. D. H OVERMYER COthe Union, offered them individual contracts and promisedthem wageincreases.The unit consisted of only three em-ployees. I find that by this conduct Respondent rendered itimpossible for the Board to conduct an election among theseemployees at which they could be expected to cast their votesfree of Respondent's coercion.Inasmuch as the General Counsel proved that all three ofthe employees signed union cards and inasmuch as clearly aunit consisting of all warehouse employees with the statutoryexclusions is a valid unit, I find that by its conduct Respond-ent violated 8(a)(5) and 8(a)(1) of the Act.'Although Respondent admits the commission of the viola-tions of Section 8(a)(1) and the representative status of theUnion, Respondent contends that the Board should not applythe bargaining order as a remedy due to the peculiar circum-stances of this case.After the demand for bargaining Respondent's business felloff, necessitating the layoff of one of the three employees inthe unit. Also since the demand for bargaining, the foreman,who was the only supervisory employee between the membersof the unit and themanager,was terminated and one of thethree employees in theunit waspromoted to take his place.Where the former foreman had the authority to hire anddischarge employees the newly promoted foreman does not,however, Respondent contends he has all of the other indiciaof supervisory status. Finally the third employee who was inthe unit resigned! It appears that a fourth man was hiredsomewhere in the interim andis also in alayoff status. At thepresent time there are no employees working in the ware-house other than Fred Miller whom Respondent contends tobe a supervisor.Respondentraisesa dual contention on the above facts,first, that in light of the complete change in the unit a Board-conducted election could be held without any coercive effectfrom Respondent's admitted misconduct. I reject this conten-tion for the followingreasons:One and perhaps two of theemployees of Respondent are on layoff subject to recall, Re-spondent contends that theirrecall isto be expected withina reasonable time. The record is notclear asto the period oftime the second employee, Kruse, was employed. However,it is admitted that the most recent unfair labor practice tookplace only a few weeks prior to the hearing when an employeewas threatened with physical harm as a result of the NLRBproceedings.Additionally while Respondent contends thatFred Milleris now asupervisorit is clearthat at no time hadhe ever supervised anyone He appears to have achieved thisposition after all the other employeeswere no longer em-ployed and at the present time he himself is doing all of thewarehousing work in theunit.Without regard to Miller'sstatus, however, it is clear that if theunit isreconstituted toits formersizewith three employees,at leastone and perhapstwo of them would have been subjected to the unfair laborpractices; so the factual basis for Respondent's assertion doesnot support it. Additionally the Board has already consideredthe preciseissueinGibson Products Company,185 NLRBNo. 74, cited by the General Counsel, and decided there that"the situation must be appraised as of the time of the commis-sionof the unfair labor practices, and not currently. For, invirtually every case, by the time a Board decision is reached,there is likely to be sufficient employee turnover and otherchanges to make it arguable, where the employer has mean-while refrained from committing new unfair labor practices,that an election held now would be free of the taint of the oldNL.R B. v Gissel Packing Co.,395 U.S 575 (1969).°It appeared that following his resignation an unfair labor practice chargewas filed contending that he had been discharged The Regional Directordeclined to issue a complaint based on this charge343unfair labor practices." I consider theGibsoncase dispositiveof this issue.Respondent additionally contends that it has shown thatthe unit is an expanding unit and the greater number ofemployees to be expected in the expanded unit should nothave their collective-bargaining representation decided by theformer employees in the small unit. Respondent contends itshowed that an additional 440,000 square feet of space wouldshortly become available and it was contemplated that 50percent of all of this space would be turned into public ware-housing use, wherefore over 300,000 square feet of publicwarehousing space will be at Respondent's disposal. Re-spondent produced testimony that the public warehousingindustry guideline on manpower needs is a minimum of oneman per 10,000 square feet of warehousing space whereforeit is to be contemplated that some 30 employees would berequired. However, Respondent has had 80,000 square feet ofpublic warehousing space since January 1, 1970, and neverhad eight employees. It appears that at the most it had three.At the present time it has only one employee in the 80,000square feet of space.Respondent's manager testified that he has no new businessunder contract or under negotiation with any reasonable ex-pectancy of contract. The vice president of the Ohio corpora-tion testified, with regard to the new facilities which were tobe provided, that one of them is currently under constructionand could be completed within 90 days if and when thecontractor obtains financing but the contractor is not pres-ently working on it. Second and third properties are nowunder negotiations, and no contracts have been signed, anda fourth is only in contemplation with an acquisition teamfrom the Ohio holding company just then arriving in town tonegotiate for the purchase of an existing facility. Further-more, Respondent's present goal is based on a 30-percent useof its warehouse space for public warehousing rather than a50-percent use on which Respondent's argument is based.Respondent is merely on this point contemplating a moreextensive public warehousing function than presently exists.Respondent's contention therefore is based on a triple con-tingency, first that the additional space will become available,second that customers will be found to use it, third that anadditional percentage of all available space will be used forpublic warehousing, to this contingent situation Respondentproposes to apply a manning ratio which the evidence showshas never been applicable at this facility. The Board has longheld that it cannot defer action based on highly speculativepredicated expansion and pointed out that if the parties hadentered into a contract on the date of the demand whichwould appropriately have been done, such contract wouldhave barred a later filed petition.' I consider that the compu-tation by Respondent of a potential 14-30 additional em-ployees is at best highly speculative and that an order iswarranted at the present time. However, Respondent specifi-cally stated its expectation that the two employees presentlyin layoff status would be recalled in the near future. Accord-ingly, the unit is in existence with every expectation of con-tinuing. For this reason I conclude that an order to bargainis appropriate and should be issued in the instant case and Ishall so provide.'West Penn Hat and Cap Corp.,165 NLRB 543. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with Respondent's operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in the unfair laborpractices, as set forth above, I recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act. Such affirmative actionwill include recognition and bargaining on demand with theUnion as the representative of its employees in the unitspelled out below.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By the admitted conduct recited above Respondent in-terfered with, restrained and coerced its employees in viola-tion of Section 8(a)(1) of the Act;4.All warehousemen, excluding office clerical employees,guards and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5. By failing and refusing to recognize and bargain with theUnion as the exclusive collective-bargaining representative ofRespondent's employees in the unit described above withrespect to rates of pay, wages, hours and other terms andconditions of employment of such employees, Respondenthas violated Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER"Respondent,D. H. Overmyer Co., Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees as to their own or other em-ployees' activities in support of Teamsters General LocalUnion No. 200 or any other labor organization;promisingemployees economic benefits if they should withdraw theirsupport from the Union;threatening employees with dis-charge, physical harm or withdrawal of privileges because oftheir support of the Union; soliciting employees to withdrawtheir supportof theUnion;and promising collective-bargain-ing agreements between the employees directly and the Em-ployer,or in any other manner interfering with, coercing andrestraining employees in violation of their rights guaranteedin Section7 of the Act.`°In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, Conclusions, and order, andall objections thereto shall be deemed waived for all purposes.(b) Refusing to bargain collectively in good faith concern-ing rates of pay, hours of employment and other terms andconditions of employment with Teamsters General Local Un-ion No. 200 as the exclusive representative of the employeesin the appropriate unit described above.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act.:(a) Upon request bargain collectively in good faith with theabove-named Union as the exclusive representative of all em-ployees in the appropriate unit and embody in a signed agree-ment any understanding reached.(b) Post at its warehouse in West Allis, Wisconsin, copiesof the attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 30, after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 30, in writing,within 20 days from the receipt of the Decision, what stepshave been taken to comply herewith."" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."" In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of the Board's Order, what steps Respondenthas taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to give evidencethe National Labor Relations Board has found that we vi-olated the National Labor Relations Act and has ordered usto post this notice.The Act gives all employees these rights:1.To engage in self-organization.2.To form, join or help unions.3.To bargain collectively through representa-tives of their own choosing.4.To act together for collective bargaining orother mutual aid or protection.5.To refrain from any or all of these things.WE WILL NOT do anything that interferes with, re-strains or coerces employees with respect to these rights.WE WILL NOT interrogate employees as to their ownor other employees' activities in support of TeamstersGeneral Local Union No. 200 or any other labor organi-zation, promise employees economic benefits if theyshould withdraw their support from the Union, threatenemployees with discharge, physical harm or withdrawalof privileges because of their support of the Union, solicitemployees to withdraw their support of the Union andpromise collective-bargaining agreements between theemployees directly and the Employer, or in any othermanner interfere with, coerce and restrain employees inviolation of their rights guaranteed in Section 7 of theAct. D H. OVERMYER CO345WE WILL NOT refuse to bargain collectively withTeamsters General Local Union No. 200 and upon re-quest we will bargain with that Union as the representa-tive of our'employees in the unit consisting of all ware-housemen in our West Allis facility excluding officeemployees,guards and supervisors as defined in the Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, SecondD. H. OVERMYERFloor Commerce Building,744 NorthFourth Street,Mil-Co., INC.waukee,Wisconsin53203,Telephone414-272-8600 Ext.(Employer)3861.DatedBy(Representative)(Title)